DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a stub acme male thread at a first end” and depends from claim 8, which recites “a stub acme male thread disposed at a first end”.  It is unclear if this is intended to refer to the same stub acme male thread or a second stub acme male thread.  Appropriate correction or clarification is required.  For the purposes of examination, it will be assumed that the claims only require a single stub acme male thread.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 5, 7 and 14-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Bakke (US Patent No. 6,684,965).
In reference to claim 1, Bakke discloses a roller nose (Fig. 1) for an articulated wireline hole finder (Bakke doesn’t explicitly disclose an articulated wireline hole finder, but the apparatus shown in Fig. 1 would inherently be capable of being used with one), comprising: 
a roller nose mandrel 2/3 having a central axis 12; and 
a plurality of wheeled sub-assemblies (Figs. 1 and 2, the horizontal wheels 6 and 7 constitute a first wheeled sub-assembly and the vertical wheels 9 and 10 constitute a second wheeled sub-assembly) secured to the roller nose mandrel 2/3, each comprising: 
a wheel retainer 13 (Fig. 3); 
a plurality of independent wheels 6, 7, 9 or 10; and 
a plurality of wheel axles 16 securing each of the plurality of independent wheels 6, 7, 9 or 10 to the wheel retainer 13 (Fig. 3).
In reference to claim 5, Bakke discloses that the roller nose mandrel 2/3 comprises a plurality of longitudinal slots (Fig. 1, the slots occupied by wheels 6, 7, 9 and 10) disposed radially about the central axis 12 adapted to receive each of the plurality of wheeled sub-assemblies (Fig. 1).
In reference to claim 7, Bakke discloses that each of the plurality of wheeled sub-assemblies is affixed to the roller nose mandrel 2/3 by at least one cap head bolt 31/32 (Figs. 3 and 4).

In reference to claim 14, Bakke discloses a wheeled sub-assembly (Figs. 1 and 2, the horizontal wheels 6 and 7 constitute a first wheeled sub-assembly and the vertical wheels 9 and 10 constitute a second wheeled sub-assembly) for a roller nose (Fig. 1) of an articulated wireline hole finder (Bakke doesn’t explicitly disclose an articulated wireline hole finder, but the apparatus shown in Fig. 1 would inherently be capable of being used with one), comprising: 
a wheel retainer 13; 
a plurality of independent wheels 6, 7, 9 or 10, each disposed in a machined slot (Fig. 1, slots are shown in which the wheels are disposed, the “machined” portion of this claim amounts to a “product-by-process” limitation, see MPEP 2113) of the wheel retainer 13; and 
a plurality of wheel axles 16 securing each of the plurality of independent wheels 6, 7, 9 or 10 to the wheel retainer 13.
In reference to claim 15, Bakke discloses at least one cap head bolt hole 24 disposed about an underside surface of the wheel retainer 13 (Figs. 3 and 4).
In reference to claim 16, Bakke discloses at least one dowel pin 27 disposed about an underside surface of the wheel retainer (Figs. 3 and 4). 
In reference to claim 17, Bakke discloses that the plurality of independent wheels 6, 7, 9 or 10 comprises at least three independent wheels and the plurality of wheel axles 16 comprises at least three wheel axles 16 (Fig. 3, there is one axle 16 for each of wheels 6, 7, 9 and 10).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 8-10, 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakke (US Patent No. 6,684,965) in view of Minette (US Patent No. 5,091,644).
In reference to claim 2, Bakke discloses that threaded connectors are provided for connecting the roller nose to a spacer sub 5 (Fig. 1, col. 4, lines 51-56) but Bakke fails to disclose a stub acme male thread.
Minette discloses that a stub acme male thread 150 (Fig. 2, col. 12, lines 3-8) for connecting downhole components.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to substitute the stub acme male thread connection for the generic threaded connection disclosed by Bakke as it amounts to a substitution of known equivalents to perform the same function, which is in this case to provide a threaded connection between downhole parts.
In reference to claim 3, Bakke discloses four opposing holes (Figs. 1 and 3, any of the holes occupied by wheels 6, 7, 9 and 10).  These holes aren’t disclosed as allowing fitment of a tool for tightening the mandrel to the spacer sub, but it would be inherently possible for a tool to fit into the holes for tightening the mandrel 2/3 to the spacer sub 5.
In reference to claim 4, Bakke discloses at least one threaded pilot hole 24 (Figs. 3 and 4) adapted to receive a button socket head screw (a cap head  bolt is shown, but the hole would inherently be capable of receiving a button socket head screw).

In reference to claim 8, Bakke discloses a mandrel 2/3 for a roller nose (Fig. 1) of an articulated wireline hole finder (Bakke doesn’t explicitly disclose an articulated wireline hole finder, but the apparatus shown in Fig. 1 would inherently be capable of being used with one), comprising: 
a mandrel body 2/3 having a central axis 12 (Fig. 1); 
a threaded connector disposed at a first end of the mandrel body 2/3 (Fig. 1, col. 4, lines 51-56); and 
a plurality of longitudinal slots (Fig. 1, the slots occupied by wheels 6, 7, 9 and 10) disposed radially about the central axis 12 of the mandrel body 2/3 for receiving a plurality of wheeled sub-assemblies (Figs. 1 and 2, the horizontal wheels 6 and 7 constitute a first wheeled sub-assembly and the vertical wheels 9 and 10 constitute a second wheeled sub-assembly).
Bakke fails to disclose a stub acme male thread.  
Minette discloses that a stub acme male thread 150 (Fig. 2, col. 12, lines 3-8) for connecting downhole components.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to substitute the stub acme male thread connection for the generic threaded connection disclosed by Bakke as it amounts to a substitution of known equivalents to perform the same function, which is in this case to provide a threaded connection between downhole parts.
In reference to claim 9, Bakke discloses a threaded connector (Fig. 1, col. 4, lines 51-56) at a first end for securing the mandrel 2/3 to a spacer sub 5 of the articulated wireline hole finder but fails to disclose a stub acme male thread.
Minette discloses that a stub acme male thread 150 (Fig. 2, col. 12, lines 3-8) for connecting downhole components.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to substitute the stub acme male thread connection for the generic threaded connection disclosed by Bakke as it amounts to a substitution of known equivalents to perform the same function, which is in this case to provide a threaded connection between downhole parts.
In reference to claim 10, Bakke discloses four opposing holes (Figs. 1 and 3, any of the holes occupied by wheels 6, 7, 9 and 10).  These holes aren’t disclosed as allowing fitment of a tool for tightening the mandrel to the spacer sub, but it would be inherently possible for a tool to fit into the holes for tightening the mandrel 2/3 to the spacer sub 5.
In reference to claim 12, Bakke discloses at least one female thread 24 disposed in each of the plurality of longitudinal slots (Figs. 3 and 4).
In reference to claim 13, Bakke discloses at least one dowel pin hole (Fig. 4, the hole occupied by axle 16) disposed in each of the plurality of longitudinal slots.

Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakke (US Patent No. 6,684,965) in view of Hall (US Patent Application Publication No. 2008/0164018).
In reference to claim 18, Bakke fails to disclose that each of the plurality of wheel axles further comprises at least one machined channel along the length of the axle.
Hall discloses a wheel axle 40 comprising a channel (Fig. 2c, the channel occupied by axle end retaining bolt 42) along the length of the axle 40.  The “machined” portion of this claim amounts to a “product-by-process” limitation (see MPEP 2113).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a machined channel along the length of the axle so that an axle end retaining bolt can be used to secure two wheels 120 to a single axle.
In reference to claim 19, Hall discloses that each of the plurality of wheel axles 40 further comprises at least one hole (Fig. 2c, the hole through which axle end retaining bolt 42 extends) connecting an external surface of the wheel axle to an inner cavity (Fig. 2c, the cavity occupied by axle end retaining bolt 42) of the wheel axle 40.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include hole connecting an external surface of the wheel axle to an inner cavity of the wheel axle so that an axle end retaining bolt can be used to secure two wheels 120 to a single axle.
In reference to claim 20, Hall discloses that each of the plurality of wheel axles 40 further comprises at least one axle end retaining bolt 42 (Fig. 2c).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include an axle end retaining bolt so that an axle end retaining bolt can be used to secure two wheels 120 to a single axle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, 14 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,249,641.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent entirely anticipate the claims of the present invention.
Claims 2, 8, 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,249,641 in view of Minette (US Patent No. 5,091,644).
The reference patent discloses all of the limitations of the listed claims with the exception of a stub acme male thread.  Minette discloses that a stub acme male thread 150 (Fig. 2, col. 12, lines 3-8) for connecting downhole components.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to substitute the stub acme male thread connection for the generic threaded connection of the reference patent as it amounts to a substitution of known equivalents to perform the same function, which is in this case to provide a threaded connection between downhole parts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McNay (US Patent Application Publication No. 2012/0222857) discloses a roller nose assembly (Figs. 1a-11).  Hall (US Patent Application Publication No. 2012/0061098) discloses a roller nose assembly (Fig. 1) with independent wheels (Fig. 1, within roller bogie 14) and Tubel et al. (US Patent No. 6,378,627) discloses an assembly with multiple wheeled sub-assemblies 42a-42n (Fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



10/31/22